FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HIRAM ASH,                                       No. 08-55055

               Plaintiff - Appellant,            D.C. No. 2:07-cv-7334 ODW-PJW

  v.
                                                 MEMORANDUM *
ROGER BOREN, Justice of the California
Court of Appeal, Second Appellate
District; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Hiram Ash appeals from the district court’s judgment dismissing for lack of

subject matter jurisdiction his 42 U.S.C. § 1983 action alleging due process

violations concerning state court appellate decisions. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, and may affirm on any proper ground

supported by the record. Sea Hawk Seafoods, Inc. v. Locke, 568 F.3d 757, 764 (9th

Cir. 2009). We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction because, under the Rooker-Feldman doctrine, Ash’s action is a

“forbidden de facto appeal” of certain transfer and consolidation decisions by the

California Court of Appeal, Second District that are “inextricably intertwined”

with the state court’s judgment. Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003);

see also Bianchi v. Rylaarsdam, 334 F.3d 895, 898-900 (9th Cir. 2003) (Rooker-

Feldman barred plaintiff’s due process claim where his request to vacate the state

appellate court’s opinion and to have his appeal reassigned to different justices was

inextricably intertwined with the state court judgment whose “undoing” he sought).

      We grant Ash’s motion to supplement the record. Ash’s remaining

contentions are unpersuasive.

      AFFIRMED.




                                          2                                    08-55055